Citation Nr: 1026134	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-16 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), evaluated as 50 percent disabling.

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

A. Muhlfeld, Associate Counsel




INTRODUCTION

The Veteran had active military service from August 1966 to 
August 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.


FINDINGS OF FACT

1.  From June 17, 2009, the Veteran's PTSD has been manifested by 
occupational and social impairment with deficiencies in most 
areas; however, prior to that time, his PTSD resulted in symptoms 
no worse than those that cause reduced reliability and 
productivity.

2.  The Veteran's service-connected PTSD, tinnitus, hearing loss, 
and scarring of the left side of the face, right index finger, 
and left knee do not combine to preclude substantially gainful 
employment; the evidence does not show an exceptional or unusual 
disability picture as would render impractical the application of 
the regular schedular rating standards.  


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating for the Veteran's PTSD 
have been met since June 17, 2009.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic Code 9411 (2009).

2.  The criteria for an award of TDIU have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform 
the claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
attempt to obtain on behalf of the claimant, and (3) any evidence 
that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a claimant 
regarding the information necessary to substantiate a claim.  The 
new version of 38 CFR 3.159(b)(1), removes the portion of the 
regulation that required VA to request that the claimant provide 
any evidence in his possession that pertains to the claim.  See 
73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in June 2006, 
prior to the initial adjudication of the Veteran's claim for an 
increased rating for PTSD and TDIU.  Specifically regarding VA's 
duty to notify, the notifications to the Veteran apprised him of 
what the evidence must show to establish entitlement to an 
increased rating, in addition to entitlement to TDIU, what 
evidence and/or information was already in the RO's possession, 
what additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
The Veteran was also apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the agency of original 
jurisdiction (AOJ) obtained the Veteran's service treatment 
records (STRs), VA and private medical records, and secured 
examinations in furtherance of his claim.  VA examinations with 
respect to the issues on appeal were obtained in September 2006 
and June 2009.  38 C.F.R. § 3.159(c)(4).  When VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examinations obtained in this case are adequate, as they were 
predicated on consideration of the private and VA medical records 
in the Veteran's claims file, considered all of the pertinent 
evidence of record, and provided information necessary to apply 
the relevant diagnostic code pertaining to the Veteran's PTSD.  
Further, the examiner considered the effects of the Veteran's 
service-connected disability before providing an opinion 
regarding employability.  Accordingly, the Board finds that VA's 
duty to assist with obtaining a VA examination or opinion with 
respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  No duty to assist was unmet.

II. PTSD

The Veteran was afforded a PTSD examination in September 2006.  
At this examination, the Veteran reported that he often forgets 
where he is going and what he was doing last, noting that 
sometimes he cannot remember where he is, and then he gets 
anxious and more disoriented and has to call his wife to find out 
where he is.  The Veteran reported that disorientation had been a 
problem for the past two to three years, and he believed that his 
disorientation was either related to intense anxiety and PTSD, or 
to eye damage.  The Veteran described checking the house several 
times before going to sleep, and reported irritability, noting 
that he holds in his emotions until he explodes and yells.  In 
terms of the Veteran's family and social relationships, the 
Veteran reported that his first marriage ended in divorce, but 
noted that he was currently happily married.  He noted that he 
recently lost his father, but that his relationship with his 
mother was important.  Regarding friendships, the Veteran stated 
that he had five friends, and mentored 35 former prison inmates.  
He reported enjoying woodworking, fishing, and collecting stamps.  
In summary, the Veteran reported a close relationship with family 
and friends as well as involvement in the inmate mentoring 
program.  

On examination, the examiner found the Veteran able to maintain 
minimum personal hygiene, noting that he was clean, neatly 
groomed and appropriately dressed.  The Veteran's speech was 
clear and coherent, and his affect was normal.  The Veteran was 
oriented to person, time and place, and his thought process and 
thought content were found to be unremarkable.  The examiner 
noted that the Veteran had appropriate judgment as he was able to 
understand the outcome of his behavior.  The examiner found no 
evidence of delusions or hallucinations, and no evidence of 
homicidal or suicidal thoughts, or obsessive/ritualistic 
behavior.  However, the examiner noted that the Veteran had some 
degree of impaired impulse control and inappropriate behavior, 
and noted that the Veteran described panic attacks as well as 
intense anxiety.  In terms of employment, the examiner noted that 
the Veteran currently volunteered at a non-profit agency helping 
to mentor inmates reintegrating back into society, and noted that 
he was unable to find paid work due to his criminal history.  The 
Veteran stated that he applied to over 800 places when he was 
first released from prison but was unable to obtain employment.  
The examiner stated that the Veteran's occupational functioning 
was complicated by his past history of incarceration; however, he 
would likely have impairment in this domain regardless of his 
criminal record due to difficulty concentrating.  In terms of 
social impairment, the Veteran described difficulty getting close 
to others, keeping a wall up and fearing that other people would 
leave him.  He described a close relationship with his wife and 
her adult children, but stated that he did not have many close 
friends.

In sum, the examiner noted that PTSD signs and symptoms did not 
result in deficiencies in judgment, thinking, mood, work, or 
family relations, but noted that the Veteran's PTSD did cause 
reduced reliability and productivity.  The examiner diagnosed the 
Veteran with chronic moderate PTSD, and assigned a global 
assessment of functioning (GAF) score of 58.  The examiner noted 
that the most significant change for the Veteran appeared to be 
the onset of disorientation; however, it was difficult to 
determine if this was caused by PTSD symptoms or a medical 
condition, but noted that currently, the Veteran's disorientation 
was at least as likely as not related to PTSD symptoms.

The Veteran was afforded another PTSD examination in June 2009.  
At this examination, the Veteran reported that his symptoms had 
continued to increase over the years.  Regarding social 
impairment, the Veteran reported that he did not have any friends 
and had difficulty getting close to others.  He stated that 
symptoms had worsened in the last four years.  However, the 
Veteran noted that he had been married to his second wife for six 
years and described their marriage as very good.  The Veteran 
also reported that he saw one of his current wife's adult 
children 3 to 4 times per week and was close to him.  In terms of 
activities and leisure pursuits, the Veteran noted that he loved 
wood crafts, computer games, and fishing (although he noted that 
he had not gone fishing in a long time).  The Veteran reported 
less interest and a lack of motivation, and although he denied 
physical fights or altercations, he noted that he was irritable 
and got angry easily.  The examiner noted that the Veteran's wife 
was his main source of support, in addition to his stepson, and 
stated that the Veteran had become less interested in activities 
and tended to isolate himself socially.  The Veteran reported 
that he became disoriented at times when distressed, and also 
noted that he checked around the house at night with a night 
stick, making sure the alarm was on, and walking outside and 
looking around the house.  Regarding occupational impairment, the 
Veteran reported that he volunteered for his wife's non-profit, 
which involved mentoring former prison inmates, and noted that he 
enjoyed this volunteer work which he did three days a week for 
five to six hours.  He reported that although he looked for work 
following his release from prison, his felony conviction caused 
difficulties, and he also noted that irritability, flashbacks, 
and concentration problems impacted his work functioning.

The examiner found that the Veteran was able to maintain minimum 
personal hygiene, and noted that he did not experience homicidal 
or suicidal thoughts.  The examiner noted that the Veteran's 
speech was clear and coherent, his affect was constricted and 
mildly dysphoric, and noted that the Veteran became disoriented 
when talking about Vietnam.  His mood was depressed, and he was 
oriented to person, time, and place.  The examiner described the 
Veteran's thought process and content as unremarkable, and noted 
that he did not experience delusions or hallucinations, and did 
not have obsessive or ritualistic behavior.  The examiner noted 
that the Veteran did not experience panic attacks, and did not 
have a problem with the activities of daily living; however, he 
reported some evidence of impaired impulse control.  For example, 
the Veteran noted that he had difficulty managing his temper, 
noting that his anger would slowly build up and then he would 
lose his temper.

In summary, the examiner rendered an Axis I diagnosis of chronic 
PTSD, and assigned a GAF score of 50.  The examiner noted that 
the Veteran's symptoms caused moderate to severe impairment in 
his functioning and based on his self report, his symptoms had 
increased in severity and degree of impairment.  The examiner 
noted that although the Veteran currently volunteered at a non-
profit agency, there was likely moderate to severe impairment in 
his work functioning due to his PTSD symptoms.  The examiner 
noted that the Veteran was socially isolated outside his wife and 
stepson and stated that his overall quality of life had 
decreased.  The examiner reported that although the Veteran's 
PTSD did not cause total occupational and social impairment, his 
PTSD signs and symptoms did result in deficiencies in thinking, 
family relations, work, and mood.  Specifically, regarding 
thinking, the examiner noted that the Veteran was disoriented 
when anxious or stressed, and had poor concentration.  In terms 
of family/social relationships, the examiner noted that the 
Veteran was reluctant to establish and maintain friendships, he 
was estranged and detached from others, and experienced 
irritability and emotional numbing, which impacted his marriage.  
Lastly, in terms of work, the examiner noted moderate to severe 
impairment in work functioning, and for mood, the examiner noted 
that his PTSD symptoms included anxiety.

Outpatient treatment records dated from November 2006 through 
July 2009 show GAF scores of 60-65, note that Veteran's problems 
with anxiety and anger, and show that he has consistently denied 
suicidal ideation, intent or plan.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment of 
earning capacity.  Individual disabilities are assigned separate 
diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2009).  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of primary 
concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  
Although the recorded history of a particular disability should 
be reviewed in order to make an accurate assessment under the 
applicable criteria, the  regulations do not give past medical 
reports precedence over current findings.  Id.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 
(2009).

The United States Court of Appeals for Veterans Claims (Court) 
has also found that staged ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where a service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2008).  Here, the Board finds that 
the medical evidence of record warrants a staged rating.  
Specifically, as will be explained in more detail below, the 
Board finds that the medical evidence shows that the Veteran is 
entitled to a 70 percent evaluation from June 17, 2009, the date 
of the medical examination showing an increase in the severity of 
his PTSD.  However, the Board does not find that an increase is 
warranted prior to this date.

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under Diagnostic Code 9411, a 50 percent evaluation is warranted 
if the evidence establishes there is occupational and social 
impairment, with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  38 C.F.R. § 4.130.

A 70 percent evaluation is warranted if the evidence establishes 
there is occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130.

A 100 percent evaluation is warranted if the evidence establishes 
there is total occupational and social impairment due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting oneself or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130.

The nomenclature employed in the portion of VA's Schedule for 
Rating Disabilities ("the Schedule") that addresses psychiatric 
disabilities is based upon the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition, of the American Psychiatric 
Association (also known as "the DSM-IV").  38 C.F.R. § 4.130 
(2009).  The DSM-IV contains a GAF scale, with scores ranging 
between zero and a 100 percent, representing the psychological, 
social, and occupational functioning of an individual on a 
hypothetical continuum of mental health-illness.  The higher the 
score, the better the functioning of the individual.  For 
instance, GAF scores ranging between 61 and 70 are warranted when 
there are some mild symptoms (e.g., depressed mood and mild 
insomnia), or some difficulty in social, occupational, or school 
functioning (e.g., occasional truancy, or theft within the 
household), but when the individual is functioning pretty well 
and has some meaningful interpersonal relationships.  GAF scores 
ranging between 51 and 60 are assigned when there are moderate 
symptoms (like flat affect and circumstantial speech, and 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, conflicts 
with peers or co-workers).  GAF scores ranging between 41 and 50 
are assigned when there are serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), or 
any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994).

Consideration is given to the frequency, severity, and duration 
of psychiatric symptoms, the length of remission, and the 
Veteran's capacity for adjustment during periods of remission.  
The rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment, rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  See 38 
C.F.R. § 4.126(a).  Furthermore, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126(b).

The Board finds that the evidence of record entitles the Veteran 
to a 70 percent evaluation since the most recent VA PTSD 
examination-June 17, 2009, but not before.  In this case, 
although there is no evidence of suicidal ideation, speech that 
is intermittently illogical, obscure, or irrelevant or neglect of 
personal appearance or hygiene; the June 2009 VA examiner 
specifically stated that the Veteran was then experiencing PTSD 
symptoms that resulted in deficiencies in most areas, including 
work, family relations, mood and thinking.  See June 2009 VA 
examination.  Specifically, the examiner noted that in regards to 
thinking, the Veteran was disoriented when anxious or stressed, 
and had poor concentration.  In terms of family relations, the 
examiner described estrangement and detachment from others, 
noting that the Veteran's irritability and emotional numbing 
impacted his marriage.  Regarding work, the examiner noted that 
the Veteran volunteered three times a week, but that there was 
likely moderate to severe impairment in his work functioning due 
to his PTSD symptoms.

In terms of social impairment, the 2009 examiner stated that the 
Veteran was reluctant to establish or maintain friendships, and 
he was socially isolated outside his wife and stepson.  The 
Veteran reported that he did not have any friends, had difficulty 
getting close to others, and currently had less interest in 
activities and hobbies than he did in the past.  See June 2009 VA 
examination.  Finally, the record demonstrates impaired impulse 
control, with the Veteran noting that he frequently becomes 
irritable and gets angry easily, and that he holds in emotions 
until he explodes and yells.

Overall, the June 2009 report reveals evidence of occupational 
and social impairment with deficiencies in most areas, including 
work, family relations, thinking and mood, due to the PTSD 
symptoms discussed above.  The June 2009 examiner reported that 
since the last examination, the Veteran had experienced a 
decrease in his ability to perform work, and his ability to 
function in his family role and social/interpersonal 
relationships, in addition to a decrease in his motivation to 
take part in recreational pursuits.  The examiner assigned a GAF 
score of 50, (which denotes serious symptoms (e.g., any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job)), and noted that the Veteran's 
PTSD symptoms caused a moderate to severe impairment in his 
functioning.  This definitely reflected a decrease in functioning 
compared to earlier assessments of the Veteran's functioning and 
GAF scores.

Based on the above analysis, and with resolution of reasonable 
doubt in the Veteran's favor, the Board finds that the Veteran is 
entitled to a 70 percent evaluation from June 17, 2009, the date 
of the examination that showed worse symptoms.  Such a rating is 
not warranted earlier.  In this case, at the 2009 examination, 
the Veteran himself indicated that his PTSD symptoms had 
increased in severity and degree of impairment since his prior 
examination.  Significantly, the September 2006 VA examiner 
stated that although the Veteran's PTSD symptoms caused reduced 
reliability and productivity, the Veteran's PTSD did not result 
in deficiencies in most areas, such as judgment, thinking, family 
relations, work or mood, which are the criteria for a 70 percent 
evaluation.  Further, the September 2006 VA examiner described 
the Veteran's PTSD as "moderate" and assigned a GAF score of 
58, which reflects moderate symptoms (like flat affect and 
circumstantial speech, and occasional panic attacks), or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  See American 
Psychiatric Association's Diagnostic and Statistical Manual of 
Mental Disorders (4th. ed., 1994).  Finally, in terms of specific 
symptoms of PTSD, at the 2006 VA examination, there was no 
evidence of symptoms indicative of a 70 percent evaluation.  For 
example, the 2006 examiner found no evidence of symptoms 
tantamount to suicidal ideation, obsessional rituals which 
interfere with routine activities, speech intermittently 
illogical, obscure or irrelevant, near continuous panic or 
depression, or neglect of personal appearance or hygiene.

In summary, prior to the June 2009 VA examination, although the 
Veteran's PTSD resulted in occupational and social impairment 
which caused reduced reliability and productivity, it did not 
cause deficiencies in most areas, as indicated by the 2006 
examiner's assessment of chronic "moderate" PTSD, and 
assignment of a GAF score of 58, which signifies moderate 
symptomatology.  The Veteran's PTSD symptoms were not described 
as moderate to severe until the June 2009 VA examination.  At 
this point, the 2009 examiner assigned a GAF score of 50 (showing 
serious symptoms) and stated that the Veteran's PTSD resulted in 
deficiencies in most areas (as required by the 70 percent rating 
criteria) as opposed to his PTSD resulting in reduced reliability 
and productivity as the 2006 examiner determined.  In short, by 
June 2009, as detailed by the examiner, the Veteran's level of 
social and occupational functioning had decreased.  For example, 
he had become more socially isolative, was less interested in 
activities, and the examiner noted that although the Veteran 
volunteered for a non-profit agency which helped former prison 
inmates readjust after being released, there was likely moderate 
to severe impairment in his work functioning due to his PTSD 
symptoms.

Despite medical evidence suggesting the Veteran's entitlement to 
a 70 percent evaluation from June 17, 2009, the evidence does not 
show that the Veteran is entitled to a 100 percent evaluation.  
There is no evidence of total occupational and social impairment 
due to such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting oneself or 
others, or intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene).  Nor 
does the evidence show that the Veteran experiences problems like 
memory loss for names of his close relatives, own occupation, or 
own name.

In this case, the Veteran's speech has consistently been 
described as clear and coherent, see September 2006 and June 2009 
VA examinations.  Further, the record does not show any evidence 
of delusions or hallucinations or persistent danger or hurting 
himself or others, as the Veteran has consistently denied 
suicidal or homicidal ideation.  Further, the record shows the 
Veteran is able to maintain minimal personal hygiene, as the 2006 
and 2009 VA examiners both noted that the Veteran displayed good 
grooming and hygiene.

Lastly, the Veteran has been found to be oriented to person, 
place, time and situation, and although the Veteran reported 
disorientation caused by anxiety and stress at both the 2006 and 
2009 VA examinations, this symptom is not enough to warrant a 100 
percent evaluation in light of the examiner's assessments that 
the Veteran is not totally disabled.  

Based on the above analysis, it is clear that the Veteran does 
not experience symptoms typical of a 100 percent evaluation.  No 
examiner has stated that the Veteran's is unable to work due to 
his PTSD.  In fact, as noted above, the 2009 VA examiner 
specifically opined that the Veteran's PTSD symptoms did not 
cause total occupational impairment.  The Veteran himself has 
indicated that in addition to his PTSD symptoms, his felony 
conviction impacted his ability to obtain employment, and the 
2009 examiner stated that the Veteran's PTSD caused moderate to 
severe occupational impairment-not total occupational 
impairment.

In conclusion, the Veteran does not display symptoms tantamount 
to those indicative of a 100 percent rating (such as gross 
impairment in thought processes or communication, persistent 
delusions, or hallucinations, persistent danger of hurting 
oneself or others; memory loss for names of close relatives, own 
occupation, or own name); and therefore, his level of impairment 
is not sufficient to warrant a 100 percent rating.  

In sum, taking into account all of the medical evidence of 
record, the Board finds that the Veteran's PTSD more nearly 
approximates the criteria required for the 70 percent rating 
since the June 17, 2009, VA examination where, for the first 
time, the Veteran's PTSD was described as being more than 
moderately disabling.  However, for the reasons discussed above, 
the record does not show that a 100 percent evaluation is 
warranted.

Although the Veteran has described his PTSD as being so severe 
that he deserves a higher rating, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular scheduler rating 
standards.  See 38 C.F.R. § 3.321 (2009), Thun v. Peake, 22 Vet. 
App. 111 (2008).  It is undisputed that if he was working, his 
PTSD would have an effect on employment, but it bears emphasis 
that the schedular rating criteria are designed to take such 
factors into account.  The symptoms experienced by the Veteran 
are contemplated by the schedule, as noted in the discussion 
above.  The schedule is intended to compensate for average 
impairments in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  Therefore, 
given the lack of evidence showing unusual disability not 
contemplated by the rating schedule, the Board concludes that a 
remand to the RO for referral of this issue to the VA Central 
Office for consideration of an extraschedular evaluation is not 
warranted.

III. TDIU

Total disability is considered to exist when there is any 
impairment that is sufficient to render it impossible for the 
average person to follow a substantially gainful occupation.  38 
C.F.R. § 3.340(a)(1) (2009).  Total ratings are authorized for 
any disability or combination of disabilities for which the VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

The law also provides that a total disability rating based on 
individual unemployability due to service-connected disability 
may be assigned where the Veteran is rated at 60 percent or more 
for a single service-connected disability, or rated at 70 percent 
for two or more service-connected disabilities and at least one 
disability is rated at least at 40 percent, and when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of the service-connected disability.  38 
C.F.R. §§ 3.340, 3.341, 4.16(a).  Marginal employment shall not 
be considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  Factors to be considered are the Veteran's education 
and employment history and loss of work-related functions due to 
pain.  Ferraro v. Derwinski, 1 Vet. App. 326, 330, 332 (1991).  

Individual unemployability must be determined without regard to 
any non-service-connected disabilities or the Veteran's advancing 
age.  38 C.F.R. § 3.341(a); see 38 C.F.R. § 4.19 (2008) (age may 
not be a factor in evaluating service-connected disability or 
unemployability); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

Here, the Veteran is currently service connected for PTSD 
evaluated as 50 percent disabling prior to June 17, 2009, and 70 
percent disabling from June 17, 2009.  Additionally, he is 
service connected for tinnitus rated as 10 percent disabling; 
bilateral hearing loss evaluated as noncompensably disabling; and 
scars of the left side of the face, right index finger, and left 
knee, each evaluated as noncompensably disabling.  In this case, 
the Veteran meets the criteria for consideration of a total 
rating under 38 C.F.R. § 4.16(a).  He has a 70 percent rating for 
his PTSD.  38 C.F.R. § 4.16(a)(1) (2009).  

It is the policy of the VA that all Veterans who are unable to 
secure and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally disabled.  
38 C.F.R. § 4.16(b).  Where the Veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), an extra-schedular rating is for consideration where 
the Veteran is unemployable due to service-connected disability.  
38 C.F.R. § 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 
(1993).  Thus, whether considered under § 4.16(a) or § 4.16(b) 
the Board must evaluate whether there are circumstances in the 
Veteran's case, apart from any non-service connected conditions 
and advancing age, that would justify a total rating, based on 
unemployability.  Van Hoose, 4 Vet. App. at 363; see also Hodges 
v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 
395 (1993).  

The fact that a Veteran may be unemployed or has difficulty 
obtaining employment is not determinative.  The ultimate question 
is whether the Veteran, because of service-connected 
disability(ies), is incapable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose, supra.  In making its determination, VA 
considers such factors as the extent of disability due to the 
service-connected disabilities, the Veteran's employment history, 
and his educational background.  38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

The Veteran contends that he should be entitled to a total 
disability rating based on individual unemployability because his 
PTSD keeps him from obtaining gainful employment.  The Veteran 
reported that he last worked full time in November 1993, at which 
point his PTSD symptoms caused him to become too disabled to 
work.  However, the Veteran has also stated on several occasions 
that his criminal history, specifically his felony conviction, 
has prevented him from securing employment, despite applying to 
hundreds of jobs upon release from nine years in prison.

Regarding the Veteran's employment history, he stated that he 
worked at the Mayflower Transit Company from August 1983 to 
November 1993 as a database technician, and stated that he would 
lose 30 to 40 hours of work per year due to his PTSD.  The 
Veteran stated that since that time, he has tried to obtain 
employment with several other companies including Blue Cross Blue 
Shield, and Yellow Freight Airport Express in the 2002-2003 time 
frame, but was unable to obtain employment.  The Veteran noted 
that he had not worked since 1993, and stated that the most he 
ever earned in one year was 48,000 dollars.  In terms of the 
Veteran's educational history, he noted that he had completed 
four years of high school, and four years of college.  See May 
2008 Application for Increased Compensation based on 
Unemployability.

Initially, the Board notes that the Veteran has a good education 
as he obtained a college degree, and had a job making $48,000 a 
year before going to prison in 1993 to serve nine years on a 
felony conviction.  When he was released from prison, the Veteran 
readily acknowledges that he applied to hundreds of jobs, but 
because of his felony conviction, he was unable to obtain 
employment.  See June 2009 VA PTSD examination.  Further, in 
terms of the severity of the Veteran's disability, no medical 
professional has stated that the Veteran's service-connected 
disability renders him unemployable.  In fact, the most recent 
June 2009 VA examiner opined that the Veteran did not have total 
occupational impairment due to PTSD symptomatology.  The 2006 VA 
examiner also stated that the Veteran's PTSD did not result in 
total occupational impairment.  The Veteran noted that his PTSD 
symptoms that impact his ability to work include:  anxiousness, 
irritability and anger, difficulty focusing and concentrating, 
and his inability to be around people without feeling stressed.  
These symptoms were taken into account by the June 2009 VA 
examiner who noted that while the Veteran currently volunteered 
for a non-profit agency two to three times per week for 5-6 hours 
at a time, there was likely moderate to severe impairment in his 
work functioning due to his symptoms.  After considering all the 
PTSD symptoms reported by the Veteran, the 2009 VA examiner still 
determined that his PTSD did not make him unemployable.

In summary, the Board does not find that the Veteran's service-
connected disabilities, which include PTSD, tinnitus, bilateral 
hearing loss, and scarring, combine to make him unemployable.  
Although the Veteran contends that his PTSD symptoms cause total 
occupational impairment, the June 2009 VA examiner opined that 
his PTSD symptoms caused moderate to severe occupational 
impairment-specifically noting that total occupational 
impairment due to PTSD symptoms was not shown.  This opinion is 
not contradicted by other medical evidence of record.

Therefore, based on the above analysis, the Board finds that the 
Veteran's service-connected disabilities do not prevent him from 
obtaining or retaining substantially gainful employment.  No 
examiner has stated that symptoms due to service-connected 
disability result in an inability to obtain or retain employment; 
and on repeated occasions, the Veteran has stated that his felony 
conviction severely limited his ability to obtain employment, 
noting that he went to prison for nine years, and has not been 
able to find work since his release.  As such, entitlement to a 
total disability evaluation based on individual unemployability 
due to service-connected disabilities is not warranted.


ORDER

Entitlement to a 70 percent evaluation for PTSD is granted, 
effective from June 17, 2009, subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to a total disability rating based on individual 
employability due to service-connected disability (TDIU) is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


